319 S.W.3d 544 (2010)
In the Matter of Care and Treatment of Richard E. MILLER, a/k/a Richard E. Miller, a/k/a Richard F. Miller, a/k/a Richard Earl Miller, a/k/a R. Miller, a/k/a Robert Miller, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70882.
Missouri Court of Appeals, Western District.
September 14, 2010.
*545 Emmett D. Queener, Columbia, MO, for Appellant.
James R. Layton, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Richard E. Miller appeals the trial court's judgment committing him to the custody of the Department of Mental Health after a jury found him to be a sexually violent predator.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).